EXHIBIT 10.2


STOCK REPURCHASE AGREEMENT

 
This Stock Repurchase Agreement (this “Agreement”) is entered into as of this
9th day of June, 2011, by and between Deep Down, Inc., a Nevada corporation (the
“Company”), and Whitney Bank, a Louisiana state chartered bank (the
“Stockholder”).
 
BACKGROUND


Stockholder desires to sell 8,350,000 shares of common stock, par value $0.001
per share, of the Company (the “Shares”) and the Company is willing to
repurchase the Shares for the Purchase Price (as defined below) upon the terms
and subject to the conditions set out in this Agreement.
 
AGREEMENT


NOW, THEREFORE, the Stockholder and the Company agree as follows:
 
SECTION 1
REPURCHASE AND SALE OF SHARES
 
1.1           Repurchase and Sale of Shares.  On the terms and subject to the
conditions set out in this Agreement, the Company agrees to purchase the Shares
from the Stockholder, and the Stockholder agrees to sell, transfer, convey and
deliver the Shares to the Company for a total purchase price of EIGHT HUNDRED
EIGHTEEN THOUSAND THREE HUNDRED AND 0/100 United States Dollars ($818,300.00)
(the “Purchase Price”).
 
1.2           The Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at Porter Hedges LLP, 1000 Main
Street, 36th Floor, Houston, Texas, 77002.  At the Closing (a) Stockholder shall
deliver to the Company certificates representing the Shares, duly endorsed in
favor of the Company, and (b) the Company shall deliver the Purchase Price to
Stockholder, by wire transfer of immediately available funds to an account
designated by Stockholder.
 
1.3           Termination of Agreement.  This Agreement shall terminate on June
30, 2011, if the Closing has not occurred by such date.
 
SECTION 2
REPRESENTATIONS AND WARRANTIES
 
2.1           Representations and Warranties of the Stockholder.  The
Stockholder represents and warrants to the Company as follows:
 
2.1.1           Power and Authority.  The Stockholder is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into, execute and deliver this Agreement, to consummate the transactions
contemplated in this Agreement and to carry out its obligations hereunder.  The
execution of this Agreement and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite organizational
action.  This Agreement has been duly executed by the Stockholder, and
constitutes the valid and legally binding obligation of the Stockholder,
enforceable against the Stockholder in accordance with its terms.
 
 
 

--------------------------------------------------------------------------------

 
 
2.1.2           No Conflicts.  The execution, delivery and performance of this
Agreement and the consummation by the Stockholder of the transactions
contemplated hereby will not, (a) result in a violation of the Stockholder’s
constitutive documents, or (b) require any consent or authorization of the
Stockholder’s stockholders.
 
2.1.3           Ownership of Shares.  Stockholder is the sole owner of the
Shares.
 
2.2           Representations and Warranties of the Company.  The Company
represents and warrants to the Stockholder as follows:
 
2.2.1           Power and Authority.  The Company is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into, execute and
deliver this Agreement, to consummate the transactions contemplated in this
Agreement and to carry out its obligations hereunder.  The execution of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all requisite corporate action.  This Agreement has been duly
executed by the Company, and constitutes the valid and legally binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and general principles of equity (whether
considered in an action at law or in equity).
 
2.2.2           No Conflicts.  The execution, delivery and performance of this
Agreement and the consummation by the Company of the transactions contemplated
hereby will not, (a) result in a violation of the Company’s Certificate of
Incorporation or Bylaws, (b) conflict with, result in a breach or violation of
any of the terms or conditions of, or constitute a default under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any material agreement, contract, bond, note, indenture or instrument to which
the Company is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including United States federal and state securities
laws and regulations and rules or regulations of any self-regulatory
organizations to which either the Company or its securities are subject)
applicable to the Company or by which any property or asset of the Company is
bound or affected, or (c) require any consent or authorization of the Company’s
stockholders.
 
2.2.3           Disclosure.  The Company confirms that neither it nor any other
person acting on its behalf has provided the Stockholder or its agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information.  The Company understands and
confirms that the Stockholder will rely on the foregoing representations in
effecting transactions in securities of the Company.  All disclosure provided to
the Stockholder regarding the Company and its business is true and correct and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading.  No event
or circumstance has occurred or information exists with respect to the Company
or its respective business, properties, prospects, operations or financial
conditions, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed.
 
SECTION 3
MISCELLANEOUS
 
3.1           Notices.  In order to be effective, any notice or other
communication required or permitted hereunder, shall, unless otherwise stated
herein, be in writing and shall be transmitted by messenger, delivery service,
mail or telecopy, as specified below:
 
 
2

--------------------------------------------------------------------------------

 
 
If to the Company:


Deep Down, Inc.
8827 W. Sam Houston Pkwy, N., Suite 100
Houston, Texas  77040
Attention:  Eugene L. Butler
Facsimile:  (281) 517-5001


with a copy (which shall not constitute notice) to:
 
Looper, Reed & McGraw
1300 Post Oak Blvd, Suite 2000
Houston, Texas  77056
Attention:  Jeff Hopkins
Facsimile:  (713) 986-7100


If to the Stockholder:
 
Whitney Bank
4265 San Felipe, Suite 200
Houston, Texas  77027
Attention:  Paul W. Cole
Facsimile:  (713) 951-7172


with a copy (which shall not constitute notice) to:
 
Porter Hedges LLP
1000 Main Street, 36th Floor
Houston, Texas  77002
Attention:  Nick H. Sorensen
Facsimile:  (713) 226-6277


or at such other address as a party shall designate in a written notice to the
other parties hereto given in accordance with this Section 3.1.  All notices and
other communications shall be effective (a) if sent by messenger or delivery
service, when delivered, (b) if sent by mail, five (5) days after having been
sent by certified mail, with return receipt requested, or (c) if sent by
telecopier with receipt acknowledged, when sent.


3.2           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns.
 
3.3           Entire Agreement, Amendment.  This Agreement constitutes the
entire agreement between the Company and Stockholder with respect to the
transactions contemplated hereby and thereby; supersedes all prior or
contemporaneous negotiations, communications, discussions and correspondence
concerning the subject matter hereof; and may be amended or modified only with
the written consent of the Company and the Stockholder.
 
3.4           Severability of Provisions.  If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement, and the parties shall use their respective best efforts to negotiate
and enter into an amendment to this Agreement whereby such provision will be
modified in a manner that is consistent with the intended economic consequences
of the invalid provision and that, as modified, is legal and enforceable.
 
 
3

--------------------------------------------------------------------------------

 
 
3.5           Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Texas without giving effect
to any choice of law or conflict, provision or rule (whether of the State of
Texas or any other jurisdiction) that would cause the laws of any jurisdiction
other than the State of Texas to be applied.
 
3.6           Counterparts.  This Agreement may be executed in separate
counterparts, either of which, when so executed, shall be deemed to be an
original and both of which, when taken together, shall constitute but one and
the same agreement.
 
3.7           Survival.  The representations, warranties, covenants and
agreements made herein shall survive the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby,
notwithstanding any investigation made by either party.
 
3.8           Further Assurances.  Each party shall at any time and from time to
time after the date hereof take whatever actions the other party or its
affiliates or agents reasonably request to effectuate, record, evidence or
perfect its transfer of the Shares to the Company pursuant to this Agreement or
to otherwise effectuate or consummate any of the transactions contemplated
hereby.
 
[Signatures are on the following page.]
 
 
 
 
4

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
the day and year first written above.
 
DEEP DOWN, INC.




By: /s/ Eugene L.
Butler                                                               
Eugene L. Butler
Executive Chairman




WHITNEY BANK




By: /s/ Paul W. Cole                               
Paul W. Cole
Vice President
 
 
 
 
 
Signature Page to Stock Repurchase Agreement

--------------------------------------------------------------------------------